DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew J. Blecher (Reg# 46,558) on August 24, 2021.
The application has been amended as follows: 
Claim 1 is amended to read:
A method for operating a fingerprint sensor, the method comprising: 
performing a fingerprint capture operation on a fingerprint of a finger contacting the fingerprint sensor; 
detecting a finger lift action; 
determining whether a latent fingerprint remains on a contact surface of the fingerprint sensor subsequent the finger lift action, wherein the determining whether the latent fingerprint remains on the contact surface of the fingerprint sensor subsequent the finger lift action comprises: 

responsive to determining that the finger was removed from the contact surface of the fingerprint sensor in a substantially vertical direction, determining that the latent fingerprint remains on the contact surface of the fingerprint sensor; and 
responsive to determining that [[a]]the latent fingerprint remains on the contact surface of the fingerprint sensor subsequent the finger lift action, providing instruction on clearing the latent fingerprint.

Claim 21 is amended to read:
A method for operating a fingerprint sensor, the method comprising: 
performing a fingerprint capture operation on a fingerprint of a finger contacting the fingerprint sensor; 
detecting a finger lift action; 
determining whether a latent fingerprint remains on a contact surface of the fingerprint sensor subsequent the finger lift action, wherein the determining whether the latent fingerprint remains on the contact surface of the fingerprint sensor subsequent the finger lift action comprises: 
determining a probability of the latent fingerprint remaining on the contact surface of the fingerprint sensor subsequent the finger lift action; comparing the probability to a latent fingerprint threshold; and 
provided the probability satisfies the latent fingerprint threshold, determining that the latent fingerprint remains on the contact surface of the fingerprint sensor; and
the latent fingerprint remains on the contact surface of the fingerprint sensor subsequent the finger lift action, providing instruction on clearing the latent fingerprint.

REASONS FOR ALLOWANCE
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments are generally persuasive in light of the most recent response and amendments made after non-final rejection.  In particular, the prior art references of record do not expressly teach the combination of all claim 1 element limitations, the combination of all claim 19 element limitations, the combination of all claim 20 element limitations, the combination of all claim 21 element limitations, or the combination of all claim 22 element limitations.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach the concept of wherein the determining whether the latent fingerprint remains on the contact surface of the fingerprint sensor subsequent the finger lift action comprises: determining how the finger was removed from the contact surface of the fingerprint sensor during the finger lift action; and responsive to determining that the finger was removed from the contact surface of the fingerprint sensor in a substantially vertical direction, determining that the latent fingerprint remains on the contact surface of the fingerprint sensor; and responsive to determining that the latent fingerprint remains on the contact surface of the fingerprint sensor subsequent the finger lift action, providing instruction on clearing the latent fingerprint.  In addition, in regard to claim 19 the prior art of record at least does not expressly teach the concept of provide instruction on clearing the latent fingerprint responsive to determining that the latent fingerprint remains on the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621